Petition for Writ of
Mandamus Denied and Memorandum Opinion filed November 5, 2009.
In
The
Fourteenth
Court of Appeals

NO. 14-09-00920-CV

 
In Re Arugha Etuwewe and Ubong Etuwewe,
Relators

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On October 28, 2009, relators, Arugha Etuwewe and
Ubong Etuwewe, filed a petition for writ of mandamus in this Court.  See Tex.
Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In
the petition, relators ask this Court to compel the Honorable Joseph Halbach,
Jr., presiding judge of the 333rd District Court of Harris County, to vacate
his August 27, 2009 order granting partial summary judgment on bill of review. 

Relators have not established their entitlement to
the extraordinary relief of a writ of mandamus.  See In re Moreno, 4
S.W.3d 278 (Tex. App.—Houston [14th Dist.] 1999, orig. proceeding).  Accordingly,
we deny relators’ petition for writ of mandamus and their related emergency motion
to stay the underlying proceedings.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Anderson
and Boyce.